 In the Matter of MORSE AND MORSE,INC., EMPLOYERandIDA STACEL,PETITIONERandINTERNATIONALLADIES' GARMENT WORKERS' UNIONAND ITSLOCALS,Nos. 266,84 AND 496Case No. 21-RD-73.-Decided May 5, 1949DECISION0ANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, hearing in thismatter washeld before Jerome Smith, hearing officer.The hearing officer's rul-ings are free from prejudicial error and are hereby affirmed.At thehearing, the Union made various motions to dismiss which will beconsidered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock,and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer,assertsthat theUnion is no longer a representative of the Employer's employees asdefined in Section 9 (a) of the Act.The International and its Locals Nos. 266 and 84 wererecognizedby the Employer as the exclusive bargaining representative of itsemployees in a joint agreement dated May 16, 1947, and effectiveuntilMarch 31, 1949.This agreement is automaticallyrenewablefor 1 year unless termination notice is given by either party at least30 days prior to its expiration date.The petition herein was filedon January 21, 1949, more than 2 months prior to the expiration date,and more than a month prior to the "Mill B" date, of the contract.Although the employer has continued to give effect to the terms of1 Therecord is not clearas to whether Local No. 496is actually in existence.It isnot a partyto, or mentionedin, the collective bargaining agreement between theEmployerand the otherunions hereininvolved.Union counselstated at the hearingthat such Localis a paper organizationonly, thatit has no interest in these proceedings,and that it shouldnot have been made a partyto them.The recorddoes not establish that Local 496 hasever represented any of the employees in question,or that ithas everclatimedto representany of suchemployeesTherefore,we herebydismiss the petition insofar as LocalNo. 496 is concerned83 N. L. R. B., No. 54.383 384DECISIONS OF NATIONALLABOR RELATIONS BOARDthe contract, we find no merit in the contention of the Union thatit isa bar to these proceedings.The Union moved to dismiss the petition upon the grounds: (1)that no notice of hearing was served upon the International, or uponits Locals Nos. 84 and 496; 2 (2) that such parties were not served withnotice of an informal conference after the filing of the petition; (3)that the Petitioner was incompetent to file the petition herein, sinceshe was an officer of the-Union at the time the petition was filed; and(4) that the unit described in the petition properly should constitutetwo units instead of one because it has been bargained for in the pastby separate unions.Upon the entire record in this case, we find thatboth the International and Local No. 84 were constructively, if notactually, served with notice,3 and that in any event the rights of suchparties have not been prejudiced.Furthermore, the International andits Locals Nos. 266 and 84 are joint contracting parties insofar as theabove-mentioned contract is concerned, so that notice to any of themisnotice to all three of them.'With regard to the sufficiency ofserviceof notice of an informal conference after the filing of the peti-tion, it neither appears that such conference was ever held, nor thatthe Board's Rules and Regulations require the holding of such aconference.'We find, therefore, that the motion to dismiss on thisground islacking in merit.We likewise find no merit in the Union'scontention that the Petitioner's status asan officer of the Union atthe time of the filing of the petition renders her incompetent toinstitute this proceeding.°In view of the foregoing, and for thereasons stated hereinafter in paragraph numbered 4, we shall denythe Union's motion todismiss.3.A question affecting commerceexists concerningthe representa-tion of employees of the Employer, withinthe meaning of Section 9(c) (1) and Section2 (6) and(7) of the Act.2 In view of our findings herein we deem it unnecessary to pass upon the sufficiency ofservice upon Local No. 496.'The Notice of Hearing was sent by registered letter, addressed as follows :"International Ladies' Garment Workers' Union,AFL, and Locals 266, 84 and 496116 West 11th StreetLos Angeles, California"The registered receipt for such letter was signed for on behalf of Local No. 266. Inthe past, the Employer has addressed all correspondence to all of the unions in themanner above set forth.None of this correspondence has ever been returned as beingimproperly addressedThe Employer's attorney,in all his negotiations with the Inter-national and the Locals in question,has never known of, or been advised of, any addressother than the one above listed.At the hearing, union counsel admitted that he advisedhis father,who is vice president of the International,of the date of the hearing.a Texas v. Ryan,233 U. S. 273.s See Section 203 55 of the National Labor Relations Board Rules and Regulations-Series 5, as amended.e Section 9 (c) of the Act provides that a petition such as herein involved may be filedby "an employee,a group of employees, or any individual acting in their behalf . . . .The Petitioner is no less "an employee"or "an individual,"within the meaning of the Act,because she was an officer of the Union at the time the petition was filed. MORSE AND MORSE, INC.3854.The following employees constitute an appropriate unit for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act :All cutters, sample makers, trimmers, inspectors, folders, packers,operators, pressers, shippers, spreaders, and general help at the Em=ployer's Los Angeles, California, plant, excluding sales, office andprofessional employees, guards, and supervisors, as defined in theAct.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by International Ladies' Garment Workers' Union andits Locals Nos. 266 and 84.7 Inasmuch as the International and Its Locals Nos. 266 and 84 bargained for this groupof employees as a single unit, we find no merit in the contention that such group shouldnow be separatedinto two units.